DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figs. 1A-2F, claims 1-20, in the reply filed on November 8, 2022 is acknowledged.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lead is in a recess region of the die pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba (US 2007/0215996 A1).
	In regards to claim 1, Otremba (Fig. 4 and associated text) discloses a device (Fig. 4), comprising: a die pad (items 2, 5); a first lead (item 3) spaced apart from the die pad (items 2, 5); an electrical component (item 4) having a first contact (item 16) and a second contact (item 17) on a first surface (bottom surface) of the electrical component (item 4), the first contact (item 16) on a first surface (top surface) of the die pad (items 2, 5), the second contact (item 17) on a first surface (top surface) of the first lead (item 3); and a semiconductor die (item 37) on a second surface (top surface) of the electrical component (item 4) that is opposite to the first surface (bottom surface), the electrical component(s) (item 4)  between the semiconductor die (item 37) and the die pad (items 2, 5).  
	In regards to claim 2, Otremba (Fig. 4 and associated text) discloses wherein the first surface (top surface) of the first lead (item 3) and the first surface (top surface) of the die pad (items 2, 5) are substantially at a same level.
	In regards to claim 3, Otremba (Fig. 4 and associated text) discloses wherein the first lead (item 3) is in a recess region of the die pad (items 2, 5).
	In regards to claim 7, Otremba (Fig. 4 and associated text) discloses further comprising conductive glue (items 21, 22) hat electrically and mechanically couples the first contact (item 16) to the die pad and the second contact (item 17) to the first lead (item 3), respectively.
	In regards to claim 8, Otremba (Figs. 2, 4 and associated text) discloses an encapsulation material (item 26) around the semiconductor die (item 37), the electrical component (item 4), and over the die pad (items 2, 5) and the lead (item 3), wherein a bottom surface of the first lead (item 3) and a bottom surface of the die pad (items 2, 5) remain exposed by the encapsulation material (item 26).
	In regards to claim 9, Otremba (Figs. 2, 4 and associated text) discloses wherein at least a part of a lateral surface of the die pad (items 2, 5) and at least a part of a lateral surface of the first lead (item 3) remain exposed by the encapsulation material (item 26), the part of the lateral surface of the die pad (item 2, 5) facing the part of the lateral surface of the first lead (item 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba (US 2007/0215996 A1) in view of Six (US 7,545,026 B2).
	In regards to claim 4, Otremba discloses a second lead (item 3), but does not specifically disclose a plurality of second leads each spaced apart from an outer parameter of the die pad and having a surface area that is smaller than a surface area of the first lead in a plane that is parallel to the first surface of the first lead.
	Six (Figs. 3, 5E and associated text) discloses a plurality of second leads (items LD1) each spaced apart from an outer parameter of the die pad (item DPD) and having a surface area that is smaller than a surface area of the first lead (item LD2)  in a plane that is parallel to the first surface of the first lead (item LD2).
	Therefore it would have been obvious to one o ordinary skill in the art before the effective filing date to modify the invention of Otremba with the teachings of Six for the purpose of connecting to ground, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claims 10 and 11, Otremba does not specifically discloses wherein the die pad and the first lead are part of a quad flat no-lead (QFN) leadframe; wherein the electrical component includes at least one of a resistor, a capacitor, and an inductor.
	In regards to claim 10, Six (Figs. 2, 5E an associated text) discloses wherein the die pad (item DPD) and the first lead (item LD2) are part of a quad flat no-lead (QFN) leadframe (col. 2, lines 37-40).
	In regards to claim 11, Six (Figs. 2, 5E an associated text) discloses wherein the electrical component (items PCH on left or right) includes at least one of a resistor, a capacitor (col. 4, lines 1-10), and an inductor.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Otremba with the teachings of Six for the purpose of component density, a die pad separate from leads and design choice.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba (US 2007/0215996 A1) in view of Srivastava (US 2015/0262944 A1 now US 10,211,172 B2).
	In regards to claim 5, Otremba does not specifically disclose wherein the electrical component includes a third contact and a fourth contact on the second surface of the electrical component, the third and fourth contacts on the semiconductor die.
	Srivastava (Fig. 1 and associated text) discloses wherein the electrical component (item 100) includes a third contact and a fourth contact (portion of item 108 on the top surface) on the second surface of the electrical component (item 102), the third and fourth contacts on the semiconductor die.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Otremba with the teachings of Srvastava for the purpose an electrical connection.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the electrical component of Otemba into two separate components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	In regards to claim 6,  Srivastava (Fig. 1 and associated text) discloses wherein the electrical component (item 100) includes a first side connection structure (side portion of item 108) and a second side connection structure (side portion of item 108), the first side connection structure (side portion of item 108) meeting the first contact and the third contact (top portion of item 108) on a first side surface of the electrical component (item 102), the second side connection structure (item 108) meeting the second contact and the fourth contact (bottom portion of item 108) on a second side surface of the electrical component (item 102) that is opposite to the first side surface of the electrical component (item 102).
Allowable Subject Matter
Claims 12-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 17, 2022